number release date id office uilc cca_2009033008370564 -------------- from ------------------ sent monday date am to ------------------------ cc subject fw dats shelter project below is the language that i suggest for the penalty this language should work whether the taxpayer dats is a tax_shelter or not whether the taxpayer is a corporation or not and whether the tax years are before or after the ajca it is determined that at a minimum the accuracy-related_penalty under sec_6662 of the internal_revenue_code applies to the underpayment_of_tax you have not shown there was reasonable_cause for the underpayment and that you acted in good_faith or that any other exception to the penalty applies the penalty shall be imposed on the components of the underpayment as follows a a percent penalty shall be imposed on the portion of any underpayment attributable to the gross_valuation_misstatement as provided by sec_6662 sec_6662 sec_6662 and sec_6662 of the internal_revenue_code b a percent penalty shall be imposed on the portion of the underpayment attributable to negligence or disregard of rules or regulations as provided by sec_6662 b c of the internal_revenue_code c a percent penalty shall be imposed on the underpayment attributable to the substantial_understatement_of_income_tax as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code d a percent penalty shall be imposed on the underpayment attributable to the substantial_valuation_misstatement as provided by sec_6662 sec_6662 and sec_6662 of the internal_revenue_code additional comments although i have seen snods describe the penalty relating to substantial_understatement_of_income_tax by having language addressing the transaction as a tax_shelter and as not a tax_shelter but i don't think that is necessary either approach is covered by the language here we would have the burden of production to establish dats as a tax_shelter but i don't think that means that we need to lay out every single element we must prove to be able to get the penalty i took out language about substantial_authority and reasonable belief more_likely_than_not because that would be relevant only in limited situations for non-corporate taxpayers for years before the ajca change and in any event is the taxpayer's burden to prove i broke out the penalty because i wanted to mention the percent penalty versus the percent penalty i don't know much about the dats shelter so i am assuming that the typical shelter would involve valuation misstatements if i am wrong please let me know also where it applies sec_6662a should be the primary penalty see sec_6662 flush language and 6662a e i hope this helps
